PECK, C. J.
— The charge of the court below is wrong. If, when the defendants were informed by the plaintiff’s agent that the rent of the lot for the next year would be $500, and that the plaintiff would demand that sum, they had' remained silent and said nothing, and, after the end of their lease for the previous year, had continued to occupy and use the said lot for the next year, the law would have implied a promise on their part to pay that sum. As however, the defendants, at the time, declared to said agent that they would not give that rent, and would not take the lot at that price, no such implication could be made. The law ..never implies a promise against *148the expressed will of a party sought to be charged.1 Here was an express declaration, on the part of the defendants, that they would not take the lot for the next year at the rent demanded, the sum of $500; for this reason, no implication can be made against them to pay that sum.
On the evidence, as it is stated in the bill of exceptions, the defendants were liable to pay, not the rent demanded, $500, nor the sum at which the rent of the previous year was settled, but to pay a reasonable rent — what the use and occupation of the lot was reasonably worth for the period of their occupation. As, on the evidence, the law will not imply a promise to pay the rent demanded ; so, on the other hand, it will raise no presumption against the plaintiff, to receive the sum at which the rent of the previous year was settled. That was, manifestly, a compromise sum, and may not have been the real value of the rent for that year. If the defendants did not occupy the lot for the whole year, then they were liable to pay a reasonable rent for the time they retained the possession. Their holding, after the termination of the lease for the previous year, under the circumstances, was at the will of the plaintiff. She might have put an end to that will at any time by demanding the possession; and if withheld, might have instituted the proceeding in the Revised Code called a real action, for its recovery ; and in that action her recovery would be the possession of the lot, and damages for its use and occupation up to the time of the verdict. Crommelin v. Theiss & Co. 31 Ala. 412.
For the errors in the charge, the judgment must be reversed, and the cause remanded, &c.

 In Chitty on Contracts it is said: “ The law will not imply a promise against the express declarations of the party to he charged, made at the time of the supposed undertaking.” Note 1, page 18.